Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported event):October 13, 2008 MORGAN STANLEY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-11758 36-3145972 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1585 Broadway, New York, New York 10036 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (212) 761-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01. Other Events On October 13, 2008, Morgan Stanley (the Company) issued a press release announcing that Mitsubishi UFJ Financial Group, Inc. (MUFG) closed on a $9 billion equity investment in the Company that gives MUFG a 21% ownership interest in the Company on a fully diluted basis. The investment is part of a previously announced global strategic alliance. Under the revised terms of the transaction, MUFG has acquired approximately $7.8 billion of perpetual non-cumulative convertible preferred stock with a 10 percent dividend and a conversion price of $25.25 per share, and approximately $1.2 billion of perpetual non-cumulative non-convertible preferred stock with a 10 percent dividend. A copy of the press release is being filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference in its entirety. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99.1 Press release of the Company dated October 13, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MORGAN STANLEY Date: October 14, 2008 By: /s/ Martin M. Cohen Martin M. Cohen Assistant Secretary and Counsel EXHIBIT INDEX Exhibit Number Description 99.1 Press release of the Company dated October 13, 2008
